DETAILED ACTION
	Applicant’s amendments to the claims, filed on 5/4/2021, were received. Claim 1 was amended. Claims 13 and 14 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 12 in the reply filed on 11/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Claim Interpretation (1)
Claim limitation “supply portion configured to discharge droplets” in claims 1, 2, 3, 6, 7 12, and 13 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” discharge droplets” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 3, 6, 7, 12, and 13 has/have been interpreted to cover “a nozzle” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0019).

	
Claim limitation “control unit in claims 1-10, 12, 13 and 14 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “cause the supply portion to discharge” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10, 12, 13, and 14 has/have been interpreted to cover “a programmable logic device, field programmable gate array, application specific integrated circuit, or general-purpose computer” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., 0020).

measurement unit in claim 5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “measure positions and dimensions” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has/have been interpreted to cover any art-recognize structure capable of imaging the imprint material on the substrate, which corresponds to structure implicitly described in the specification that achieves the claimed function (Spec., para 0042; Drawings. Figs. 8A-C). See MPEP 2181(II)(A).

Claim Interpretation (2)
In claim 1, without “configured to” language between the control unit and the claimed operation, the limitation “controls discharge of the imprint material from the supply portion so that a target amount of the imprint material is arranged at a target position on the substrate, based on property information indicating a relation between a discharge amount of droplets of imprint material discharged from the supply portion and a position on a target object where the imprint material of that discharge amount is to be arranged and wherein the property information is information that indicates a position change of an imprint material, which is increased or decreased in amount discharged from the supply portion, to be supplied on the position on a target object” has been 
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

	
In claim 2, without “configured to” language between the control unit and the claimed operation, the limitation “obtains target information, indicating a plurality of target positions where imprint material is to be arranged on the substrate, and target amounts of imprint material to be arranged at each of the plurality of target positions, and generates control information for controlling the supply portion based on the target information and the property information” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).


In claim 3, without “configured to” language between the control unit and the claimed operation, the limitation “generates the property information based on results of discharging imprint material from the supply portion onto the target object” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 4, without “configured to” language between the control unit and the claimed operation, the limitation “generates the property information based on the positions and dimensions of the imprint material on the target object” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 5, without “configured to” language between the control unit and the claimed operation, the limitation “generates the property information based on the results of measurement by the measurement unit” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit. 
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 6, without “configured to” language between the control unit and the claimed operation, the limitation “decides a discharge timing of imprint material from the supply portion, based on the property information, the target amounts, and the target positions” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 7, without “configured to” language between the control unit and the claimed operation, the limitation “decides driving conditions of the supply portion based on the target amounts” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 8, without “configured to” language between the control unit and the claimed operation, the limitation “decides the discharge timing based on the property information, the driving conditions decided based on the target amounts, and the target positions” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 9, without “configured to” language between the control unit and the claimed operation, the limitation “selects the driving conditions out of a plurality of driving conditions, based on the property information and the target amounts” in has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 10, without “configured to” language between the control unit and the claimed operation, the limitation “decides the discharge timing based on positions where imprint material is arranged on a target object under the driving conditions selected out of the plurality of driving conditions” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 12, without “configured to” language between the control unit and the claimed operation, the limitation “controls discharge of the imprint material from the supply portion based on driving conditions selected from a plurality of driving conditions for driving the supply portion, so that a target amount of the imprint material is arranged at a target position on the substrate, based on property information indicating a relation between a discharge amount of imprint material from the supply portion and a position on a target object where the imprint material is to be arranged” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 13, without “configured to” language between the control unit and the claimed operation, the limitations “determines a driving condition of the supply portion based on the target amount of the imprint material to be supplied on the target position 
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 14, without “configured to” language between the control unit and the claimed operation, the limitations “determines a position to supply an imprint material to be supplied at a discharge timing before correction, based on the property information, the driving condition, and the target position” and “determines the discharge timing by corrected the discharge timing before correction based on the supply position and the target position” have been given their broadest reasonable interpretation and thus interpreted as an intended use of the control unit.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims dependent therefrom), claim 13, and claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “a target object” in the last line. This limitation is indefinite since it is unclear whether the recitation refers to the target object previously recited in claim 1 (line 12) or a different target object. The limitation will be interpreted as “the target object” for clarity.

Claim 14 recites “wherein the control unit determines a position to supply an imprint material to be supplied at the discharge timing before correction” on Pg. 4, lines 2-3. There is lack of antecedent basis for this limitation in the claim since claim 14 depends on claim 12, and neither claim 12 nor claim 14 recite “a discharge timing a discharge timing before correction” for clarity and in accordance with Applicant’s specification (Spec., para 0036).

Claim 14 recites “the driving condition” on Pg. 4, lines 3-4. There is lack of antecedent basis for this limitation in the claim since claim 14 depends on claim 12, and claim 12 previously recites “driving conditions selected from a plurality of driving conditions” (line 9). Thus, claim 12 fails to recite “a driving condition”. The limitation will be interpreted as “a driving condition” for clarity.

Claim 14 recites “the discharge timing” on Pg. 5, line 1. There is lack of antecedent basis for this limitation in the claim since claim 14 depends on claim 12, and neither claim 12 nor claim 14 recite “a discharge timing”. The limitation will be interpreted as “a corrected discharge timing” for clarity and in accordance with Applicant’s specification (Spec., para 0036).

	Claim 14 recites “the supply position” on Pg. 5, line 2.  There is lack of antecedent basis for this limitation in the claim since claim 14 only previously recites “a position” (Pg. 4, line 2). Further, it is unclear whether “the supply position” is referring to “a position” previously recited in the claim. To provide proper antecedent basis, the claim will be interpreted as “a supply position” for clarity on Pg. 4, line 2.
	


Claim Rejections - 35 USC § 102
Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ina (US 20110151124, already of record).

	The expression “target object” has been interpreted according to Applicant’s specification to refer to a “test substrate” (Spec., par 0041).

	Regarding claim 1, Ina teaches an imprint apparatus that forms imprint material using a mold on a substrate, the imprint apparatus comprising: 
a movable stage 31 configured to hold the substrate 12 (para 0027; see for example Fig. 3); 
a dispenser 32 (supply portion) configured to discharge droplets of the imprint material via a plurality of nozzles (i.e., ports) (para 0027); and 
a controller 51 (control unit) configured to cause the dispenser 32 (supply portion) to discharge the imprint material while moving the stage 31 so that a plurality of ink droplets 43 of the imprint material are supplied onto the substrate 12 (para 0028, 0029; see for example Fig. 7C). 
Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of controlling the discharge of the imprint material from the dispenser 32 (supply portion) so that a target amount of the imprint material is arranged at a target position on the substrate 12, based on property information indicating a relation between a discharge amount of droplets of imprint material discharged from the 

Regarding claim 2, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, controller 51 is capable of obtaining target information, indicating a plurality of target positions where imprint material is to be arranged on the substrate 12, and target amounts of imprint material to be arranged at each of the plurality of target positions, and generates control information for controlling the dispenser 32 (supply portion) based on the target information and the property information, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 3, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of generating the property information based on results of discharging imprint material from the dispenser 32 (supply portion) onto the target object, since the controller 51 controls dispensing of 

Regarding claim 4, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of generating the property information based on the positions and dimensions of the imprint material on the target object, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 6, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of deciding a discharge timing of imprint material from the dispenser 32 (supply portion), based on the property information, the target amounts, and the target positions, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. See MPEP 2114.

Regarding claim 7, the controller 51 of Ina is capable of deciding driving conditions of the dispenser 32 (supply portion) based on the target amounts, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 8, the controller 51 of Ina is capable of deciding the discharge timing based on the property information, the driving conditions decided based on the target amounts, and the target positions, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 9, the controller 51 of Ina is capable of selecting the driving conditions out of a plurality of driving conditions, based on the property information and the target amounts, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. 

Regarding claim 10, the controller 51 of Ina is capable of deciding the discharge timing based on positions where imprint material is arranged on a target object under the driving conditions selected out of the plurality of driving conditions, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114. See MPEP 2114.

Regarding claim 12, Ina teaches an imprint apparatus that forms imprint material using a mold on a substrate, the imprint apparatus comprising: 

a dispenser 32 (supply portion) configured to discharge the imprint material via a plurality of nozzles (i.e., ports) (para 0027; see for example Fig. 1); and 
a controller 51 (control unit) configured to cause the dispenser 32 (supply portion) to discharge the imprint material while moving the stage so that the imprint material is supplied onto the substrate 12 (para 0029; see for example Fig. 7C), wherein 

Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of controlling discharge of the imprint material from the dispenser 32 (supply portion) based on driving conditions selected from a plurality of driving conditions for driving the supply portion, so that a target amount of the imprint material is arranged at a target position on the substrate 12, based on property information indicating a relation between a discharge amount of imprint material from the dispenser 32 (supply portion) and a position on a target object where the imprint material is to be arranged, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114.

Regarding claim 13, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of determining a driving condition of the dispenser 32 (supply portion) based on the target amount of the imprint material to be supplied on the target position on the substrate 12, and capable of 

Regarding claim 14, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, the controller 51 is capable of determining a supply position to supply an imprint material to be supplied at a discharge timing before correction, based on the property information, a driving condition, and the target position, and determine a corrected discharge timing by corrected the discharge timing before correction based on the supply position and the target position, since the controller 51 controls dispensing of each port (i.e., amount of dispensed resin) for each imprint region and can receive command input to carry out the claimed function (para 0036-0037). See MPEP 2114.

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ina (US 20110151124, already of record) as applied to claim 4 above, and in further view of Snyder (USP 7360851, already of record).
Regarding claim 5, as mentioned above, Ina further teaches that the controller 51 is a computer (para 0036). Thus, controller 51 is capable of generating property information based on results of measurements by a measurement unit, since the 
Ina does not explicitly teach a measurement unit configured to measure the positions and dimensions of the imprint material on a target object.
However, in the same field of endeavor, Jones teaches a camera 160 (measurement unit) configured to measure the positions and dimensions of imprint material on a target object, wherein a controller 130 (control unit) generates property information based on results of measurement by the camera 160 (measurement unit), for the benefit of determining whether more liquid is required at portions of the substrate (col. 4, lines 16-67 through col. 5, lines 1-41; see for example Figs 2 and 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Ina with a measurement unit, and program the controller to generate information based on the measurements, for the benefit of determining whether more liquid is required at portions of the substrate.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.

	Applicant argues on Pg. 7 of Remarks that Ina fails to meet the claim limitations since Ina makes no express disclosure of the controller (51) controlling dispensing of the resin based on an amount of resin to be discharged and the imprint region.

MPEP 2114(I) states: “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.” “The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.”
	In this case, as Applicant concedes, Ina discloses controlling the group of ports to be used to dispense resin. Thus, the controller 51 is capable of controlling the amount of resin dispensed. In other words, each port is controlled to dispense either no resin (zero amount), or a resin droplet (predetermined amount) for each imprint region (para 0037). Ina further teaches that controller 51 is a computer (para 0036). Thus, controller 51 can receive command input to carry out the claimed functions (para 0036-0037).
As mentioned above, although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  Without “configured to” language, the current claim limitation(s) do not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jones (US 20070228593) discloses generating pattern information based on analyzing imprint material on a test object (para 0084); Mikiami (US 20120050441) discloses generating an imprint recipe based on imprint material property information (see Abstract). Wakamatsu (US 20130020281) discloses adjusting driving conditions of nozzles to modify the droplet pattern (para 0140).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717